DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on September 19, 2019. It is noted, however, that applicant has not filed a certified copy of the IN201911037810 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The most remarkable prior arts on record are to Krasadakis U.S. Patent Application Publication 2017/0287038 and Pillai et al. U.S. Patent Application Publication 2018/0068269. 
Krasadakis is directed to a server-implemented framework that automates the discovery and negotiation of product sales online based on buyer- and seller-defined parameters and elasticity thresholds. Artificial intelligence (AI) negotiation agents operate on behalf of the buyers and sellers to locate potential deals, automatically and anonymously negotiate towards the best terms for their respective users based on the parameters set by the users to be important and also based on market conditions. The AI negotiation agents join a multi-stage negotiation session until sufficiently improved offers are obtained for particular products and services. These negotiated, improved, offers are then transmitted to the buyers and sellers for acceptance. The AI agent for Sellers optimizes sales strategy and effectiveness while the AI agent for Buyers improves purchasing decision-making and empowers better deals with less effort. Krasadakis, Abstract.
Pillai et al. is directed to a carrier load optimization for shippers whereby a set of preferred carriers is placed under contract or committed to certain standard rate for any route or point to point delivery lane, and a supplemental or open set of carriers are authorized for deliveries in a particular lane, based on ad-hoc spot pricing and spot price negotiation. Carrier tender offers are submitted in two processing stages; first simultaneously under a standard or contract rate, and secondly if no shipper responses are accepted or a time deadline is reached, then subsequent tenders are released and updated in accordance with the dynamic spot pricing optimization logic of the preferred solution. Machine learning is employed to maintain and understand rate history and current delivery trends including carrier performance. Pillai et al., Abstract. 
Krasadakis nor Pillai et al. teach the limitations of the claimed invention, where a cost negotiation model is based on threshold limit of negotiation, maximum profit margin, minimum profit margin, number of times to negotiate with the one or more users. Moreover, none of the prior art of record remedies the deficiencies found in Krasadakis and Pillai et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. Automated Negotiation & Transportation Services).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	Barni et al. U.S. Patent 6,064,981 discusses a method for online display and negotiation of cargo rates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687